Citation Nr: 1633217	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder, bipolar type.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

In a January 2015 decision, the Board denied entitlement to service connection for a seizure disorder and remanded the matter of entitlement to service connection for an acquired psychiatric disorder for further development.  With regard to the issue of a seizure disorder, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued an order granting a February 2016 Joint Motion for Remand (JMR).  The appeal has been returned to the Board for action consistent with the February 2016 JMR and Court Order.  Additionally, the issue of entitlement to service connection for an acquired psychiatric disability has also been returned to the Board following remand.

The Board previously referred the issue of entitlement to service connection for hepatitis C to the Agency of Original Jurisdiction (AOJ) as it was raised by the record in a January 2013 Statement.  See January 2015 Board Decision.  The record is silent as to any actions taken by the AOJ regarding this claim.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The February 2016 JMR directed the Board to reexamine the evidence of record, seek any other evidence the Board felt necessary, and issue a timely well supported decision.  Although the JMR did not specifically call for a new VA examination, the Board notes that the Veteran has yet to be afforded an examination regarding his reported seizure condition.  Upon reconsideration of the record, the Board finds that a VA examination is warranted under McLendon v. Nicholson.  20 Vet. App. 79, 81 (2006).

In determining whether an examination or medical opinion is needed the law requires: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon, 20 Vet. App. 79, 81-84 (2006); see also 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4). 

In pertinent part, the Board's 2015 decision previously found the Veteran competent to report experiencing "seizure-like symptoms," as such he meets the first element of Mclendon.  Further, he has testified that his seizure condition began within one year of service separation.  Importantly, epilepsies are conditions subject to the presumption of service connection under 38 C.F.R. § 3.309(a).  Therefore, epileptic seizures, if becoming manifest within a year of discharge, would satisfy the second McLendon element.  In turn, his competent reports create an indication that his seizure condition might be related to service, which meets the third element.  Lastly, the record contains insufficient medical evidence regarding the true nature of his condition; as such the fourth element is met.  Thus, the Board finds it is appropriate to obtain a VA examination prior to the final adjudication of this service connection claim.

With regard to the Veteran's acquired psychiatric disorder claim, further development is required.  Review of the April 2015 VA examination opinion, reflects that the examiner failed to address the Veteran's report at service separation that he was experiencing depression or excessive worry.  See May 1982 Report of Medical History.  Significantly, the Veteran has testified that his symptomology at service separation was the cause of his discharge.  As this statement helps support the Veteran's contentions adequate clinical consideration must be given.

Correspondingly, on Travel Board hearing the Veteran specified that he was progressing well in service until he started "acting squirrely [and his superiors] started treating [him] hands off."  To that point, review of the record indicates that the RO failed to request copies of the Veteran's service personnel records.  The Board finds that these records could be potentially highly probative.  As stated, the Veteran's basic assertion throughout the entirety of the claims period has been that his erratic actions were the bases for his early release from service.  See July 2010 Statement in Support of the Claim.  Therefore, an attempt should be made to obtain these records while on remand.  If obtained, these records should also be considered and addressed by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding service personnel records for the Veteran.  If these records are unobtainable, a negative reply should be noted in writing and associated with the electronic claims file and the Veteran should be notified.

2. Schedule the Veteran for a VA examination to assess the etiology of any seizure disorder.  The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the record and after an examination, the examiner should respond to the following:

a) Does the Veteran have or has he ever had a seizure disorder?  If the answer is negative, the examiner should rationalize this finding against the Veteran's testimony of suffering from "seizure-like symptoms" at the June 2014 Board Hearing.

b) If the Veteran does have a seizure disorder, is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's seizure disorder began during the service, was caused by that service, or is otherwise related to that service?

3. Obtain an addendum opinion from the April 2015 VA examiner, or if unavailable another appropriate medical specialist, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disorder as a result of service.  

In making this determination, the examiner should address all pertinent evidence of record, including the Veteran's report at service separation of having experienced or currently experiencing depression or excessive worry.  See May 1982 Report of Medical History.  Further the examiner must specifically consider whether his service personnel records, if obtained, support his assertions of in essence suffering a mental break shortly before separation.  See Board Hearing Testimony.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

